Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate subject matter directed towards clarifying the video signal input port selected by the driver based on voice and gesture is determined prior to or in view of a selection gesture.  Furthermore, adding limitations directed towards requesting other types of on demand video views is disclosed in LYNAM et al. (Pub. No.: US 2021-0155167), and would not further allowance if proposed in a potential amendment.


RESPONSE TO ARGUMENTS

The rejections to Claims 6-7 are moot/withdrawn in light of Applicant’s amendment filed on 11/19/21.
The application of 35 U.S.C. section 112(f) is withdrawn in light of Applicant’s amendment filed on 11/19/21.

Examiner acknowledges Claims 6-7 have been canceled and Claims 8-16 have been added. 

Applicant’s amendments and arguments filed on 11/19/21 have been fully considered and the rejections withdrawn in light of Applicant’s amendment.  However based on further search and consideration, a new ground of rejection is entered in view of AOKI et al (US Pub. No.: 2016-0142685) and in light of Applicant’s newly amended claims.  

Regarding Applicant’s remarks on Pages 8-12 directed towards Claim 1 and the dependent claims, Applicant’s amendments and arguments filed on 11/19/21 have been fully considered and the rejections withdrawn in light of Applicant’s amendment.  However based on further search and consideration, a new ground of rejection is entered in view of AOKI et al (US Pub. No.: 2016-0142685) and in light of Applicant’s newly amended claims.  Examiner respectfully submits LYNAM does at least disclose an on-demand video player for driver assistance that includes a reverse gear port of a backup camera system of a vehicle, along with a controller in the backup camera system for controlling a display monitor, a back-camera input port, and a reverse gear port to assist the driver (See rejection contained herein).  LYNAM also includes the capability for each video signal input ports to be connected to cameras as part of the backup camera system for the vehicle and to receive selection of a camera in the plurality of cameras.  Accordingly, the rejections stand.  Finally, Examiner has established a prima facie case of obviousness for combining the newly applied prior art of 

FINAL REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYNAM et al. (Pub. No.: US 2021-0155167) in view of AOKI et al. (Pub. No.: US 2016-0142685) 

As per Claim 1 LYNAM discloses An on-demand video player comprising (Figs. 1-4, 7A-C [0013] [0023] [0044]): 

a controller connected to a reverse gear port of a backup camera system of a vehicle, the backup camera system comprising a display monitor, a back-camera input port, and a reverse gear port (Figs. 1-4, 7A-C display screen 22 is a touch screen, reverse gear input [0023-0024] [0028] [0070-0071] - ECU for system control [0036] [0052-0053]); 
the controller comprising a plurality of video signal input ports, each video signal input port connected to a camera in a plurality of cameras comprising a backup camera of the vehicle (Figs. 1-4, 7A-C sensors for vehicle movement [0005] when reverse gear is selected – backup camera is engaged and video is fed to driver [0017-0018] [0023-0024] [0027] – ECU for system control [0036] [0052-0053] – plurality of video signal ports - three camera feeds video signal inputs via user selection [0013] [0018] [0027] [0032] [0071]); 
wherein the controller: receives a selection of a camera in the plurality of cameras (Figs. 1-4, 7A-C display screen monitor 22 of device 14 – selected via reverse direction - video is fed to driver [0017-0018] [0023-0024] [0027-0029]) - select between the three camera feeds video signal inputs via user selection [0013] [0018] [0027] [0032] [0071]); 
LYNAM does not disclose but AOKI discloses determines the video signal input port connected to the selected camera (Figs. 1-3, 10-11 [0047-0050] video switching device 54 [0064-0067]); makes a connection between the video signal input port connected to the selected camera and the back-camera input port of the backup camera system of the vehicle (Figs. 1-3, 10-11 back gear signal output 3 and rear terminal 11a [0044] [0047-0050] video switching device 54 [0064-0067]); and sends a reverse gear engaged signal to the reverse gear port of the backup camera system of the vehicle causing a video signal from the selected camera to be displayed on the display monitor of the backup camera system of the vehicle (Figs. 1-3, 10-11 output signal from back gear signal – video image terminal 11a based upon the signal and video switching device 54 [0115-0118] [0158-0162])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determines the video signal input port connected to the selected camera; makes a connection between the video signal input port connected to the selected camera and the back-camera input port of the backup camera system of the vehicle; and sends a reverse gear engaged signal to the reverse gear port of the backup camera system of the vehicle causing a video signal from the selected camera to be displayed on the display monitor of the backup camera system of the vehicle as taught by AOKI into the system of LYNAM because of the benefit taught by AOKI to disclose automated features for detection of a selected rear backing-up camera in a vehicle driver assistance system that engages on and off with the reverse gear signal whereby LYNAM is directed towards driver assistance features for reverse gear camera operations and would benefit from the automated features of AOKI to further assist for driver feedback.

As per Claim 2 LYNAM discloses The on-demand video player of claim 1 further comprises
a switch having a plurality of switch positions, each of the switch positions corresponding to a video signal input port in the plurality of video signal input ports, wherein the controller (Figs. 1-4, 7A-C display screen 22 interface touch screen [0018] [0070] – switch select positions between the three camera feeds video signals ports, respectively, via user selection – input touch commands [0013] [0017-0018] [0027] [0032] [0071] - controller ECU [0036] [0052-0053]): 
receives the switch position, and determines the selected video signal input port based on a switch position selected by a person (Figs. 1-4, 7A-C receive from the touch screen [0018] [0070] – the selection switch position among the respective camera feeds video signal via user selection – input touch commands based on the driver [0013] [0017-0018] [0027] [0032] [0071]). 

As per Claim 5 LYNAM discloses The on-demand video player of claim 1 further comprising 
a touchscreen (Figs. 1-4, 7A-C display screen 22 is a touch screen [0018] [0070]), and wherein the controller determines the video signal input port selected by a person based on touch screen commands (Figs. 1-4, 7A-C display screen 22 is a touch screen [0018] [0070] – select between the three camera feeds video signal via user selection – input touch commands [0013] [0018] [0027] [0032] [0071] – controller ECU [0036] [0052-0053]). 


As per Claim 9 LYNAM discloses The on-demand video player of claim 1 further comprising 
 a switch that releases control of the display monitor to the backup camera system of the vehicle (Figs. 1-3, 10-11 OFF state release of control disengaged – back gear signal output 3 and rear terminal 11a [0044] [0050] switching device 54 [0064-0067]) (The motivation that applied in Claim 1 applies equally to Claim 9).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYNAM et al. (Pub. No.: US 2021-0155167) in view of AOKI et al. (Pub. No.: US 2016-0142685), as applied in Claims 1-2, 5, 9, and further in view of LI (Pub. No.: US 2019-0146494) 

As per Claim 3 LYNAM discloses The on-demand video player of claim 1 further comprising 

a camera (Figs. 1-4, 7A-C cameras video images [0013] [0015] [0023-0024]), wherein the controller further comprises determining the video signal input port selected by a person (Figs. 1-4, 7A-C display screen 22 is a touch screen [0018] [0070] – select between the three camera feeds video signal via user selection – input touch commands [0013] [0018] [0027] [0032] [0071])
LYNAM and AOKI do not disclose but LI discloses a processor that performs face detection and tracking on a sequence of images produced by the camera (Figs. 1-2, 5-6 processor 10 - facial detection and the collection of video data [0028-0029] [0041] [0060] – track via monitoring voice and gestures of user [0060-0062]), and wherein the controller based on the movements of at least one of a face and a body member of the person (Figs. 1-2, 5-6 [0028-0029] [0041] – track via monitoring voice, face and gestures of user [0060-0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a processor that performs face detection and tracking on a sequence of images produced by the camera, and wherein the controller based on the movements of at least one of a face and a body member of the personas taught by LI into the system of LYNAM and AOKI because of the benefit taught by LI to disclose the additional capabilities of video capture for facial recognition as well as voice recognition as added levels of security and automation in a driver assistance system whereby said systems are directed towards driver assistance using video capture and would benefit from the additional related features to improve driving assistance functionality and outcomes.


As per Claim 4 LYNAM discloses The on-demand video player of claim 1 wherein: further comprising 
the controller determines the video signal input port selected by the person (Figs. 1-4, 7A-C display screen 22 is a touch screen [0018] [0070] – select between the three camera feeds video signal via user selection – input touch commands [0013] [0018] [0027] [0032] [0071])
LYNAM and AOKI do not disclose but LI discloses a microphone wherein the controller performs voice recognition on audio signals produced by the microphone (Figs. 1-2, 5-6 voice recognition system [0029] [0040-0041] [0059]), selected by a person based on the voice commands (Figs. 1-2, 5-6 voice commands – go forward etc. [0029] [0040-0041] [0046]) (The motivation that applied in Claim 3 applies equally to Claim 4). 



Allowable Subject Matter
REASON FOR ALLOWANCE

As per Claim 10, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LYNAM, Pub. No.: US 2021-0155167; AOKI, Pub. No.: US 2016-0142685; LI, Pub. No.: US 2019-0146494) does not teach nor suggest in detail the limitations: 
“An on-demand video player, comprising: a controller connected to: a reverse gear port of a backup camera system of a vehicle, the backup camera system comprising a display monitor, a back-camera input port, and a reverse gear port; and a multiplexer comprising a plurality of video signal input ports, an output port, and a control port, wherein each video signal input port is connected to a camera in a plurality of cameras comprising a backup camera of a vehicle, wherein the output port of the multiplexer is connected to the back-camera input port of the backup camera system of the vehicle, wherein the control port of the multiplexer is connected to 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record LYNAM does not teach or suggest in detail an on-demand video player that includes a multiplexer for a plurality of video signal input ports, an output port, and a control port.  The prior art does not teach that a backup camera of a vehicle or an output port of the multiplexer is connected to the back-camera input port of the backup camera system of the vehicle whereby the control port of the multiplexer is connected to the controller.  The prior art is also silent as to determining the video signal input port connected to the selected camera, sending a control signal to the control port of the multiplexer causing the multiplexer to make a connection between the video signal input port connected to the selected camera and the back-camera input 
LYNAM only teaches an on-demand video player for driver assistance that includes a reverse gear port of a backup camera system of a vehicle.  A controller is used in the backup camera system for controlling a display monitor, a back-camera input port, and a reverse gear port to assist the driver.   The prior art also includes the capability for each video signal input ports to be connected to cameras as part of the backup camera system for the vehicle and to receive selection of a camera in the plurality of cameras.  
Whereas, as stated above, Applicant’s claimed invention includes an on-demand video player that includes a multiplexer for a plurality of video signal input ports, an output port, and a control port.  The invention also claims that a backup camera of a vehicle and an output port of the multiplexer is connected to the back-camera input port of the backup camera system of the vehicle whereby the control port of the multiplexer is connected to the controller.  Finally, the claims recite determining the video signal input port connected to the selected camera, sending a control signal to the control port of the multiplexer causing the multiplexer to make a connection between the video signal input port connected to the selected camera and the back-camera input port of the backup camera system of the vehicle, and sending a reverse gear engaged signal to the reverse gear port of the backup camera system of the vehicle causing a video 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10-16 are allowed.  
Claim 8 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 is/are allowed.  The following is an examiner’s statement of reasons for allowance:


As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The on-demand video player of claim 1 further comprising a camera, wherein the controller performs detection and tracking of one or more body members comprising at least one of a hand and an arm, on a sequence of images produced by the camera, and wherein the controller determines the video signal input port selected by a person based on the movements of the one or more body members of the person" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 



For Claim 8 the closest prior art of record LYNAM et al. (Pub. No.: US 2021-0155167), alone or in a reasonable combination with additional prior art does not teach the limitations of said claim directed towards the subject matter recited therein.  LYNAM only discloses an on-demand video player that includes
a reverse gear port of a backup camera system of a vehicle, the backup camera system comprising a display monitor, a back-camera input port, and a reverse gear port.  The prior art also discloses a plurality of video signal input ports, each video signal input port connected to a camera in a plurality of cameras comprising a backup camera of the vehicle and receives a selection of a camera in the plurality of cameras.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
	Applicant’s amendment necessitated a new ground of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481